     Case 3:18-cv-01110-WQH-AGS Document 59-6 Filed 04/06/20 PageID.660 Page 1 of 1


 1                                              CERTIFICATE OF SERVICE
 2                                         Moody v. Cal. Dep’t of Corr. & Rehab.
 3          U.S.D.C., Southern District of California, Case No. 3:18-cv-01110-WQH-AGS
 4              I certify that on April 6, 2020, I electronically filed the following documents with
 5     the Clerk of the Court by using the Court’s CM/ECF system:
 6              •         PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN
 7                        OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY
 8                        JUDGMENT
 9              •         PLAINTIFFS’ RESPONSES AND OBJECTIONS TO DEFENDANTS’
10                        STATEMENT OF UNDISPUTED MATERIAL FACTS
11              •         PLAINTIFFS’ SEPARATE STATEMENT OF DISPUTED MATERIAL
12                        FACTS
13              •         DECLARATION OF MARK E. MERIN
14              •         DECLARATION OF DONNEL E. JONES
15              •         PLAINTIFFS’ RESPONSE AND OBJECTION TO DEFENDANTS’
16                        REQUEST FOR JUDICIAL NOTICE
17              •         CERTIFICATE OF SERVICE
18              I certify that that service will be accomplished by the CM/ECF system on
19     CM/ECF users registered in this case.
20              I declare under penalty of perjury under the laws of the State of California the
21     foregoing is true and correct and that this declaration was executed on April 6, 2020, at
22     Sacramento, California.
23                                                   /s/ Paul H. Masuhara
24                                               _________________________
                                                       Paul H. Masuhara
25
26
27
28


                                                         CERTIFICATE OF SERVICE
      Moody v. Cal. Dept’ of Corr. & Rehab., United States District Court, Southern District of California, Case No. 3:18-cv-01110-WQH-AGS
